DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20-21 are objected to because of the following informalities:  
Claim 20, “wherein reconstruction of each of the one or more radiographs is upon receipt” should read “wherein reconstruction of each of the one or more radiographs is reconstructed upon receipt”
Claim 21, “acquisitions” should read “acquisition”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 10, 19, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the radiograph" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the object" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the radiograph" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the object" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14, and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2007/0217567 to Noshi et al. (hereinafter Noshi).
Regarding independent claim 1, Noshi discloses a computer-implemented method for CT reconstruction (abstract, “abstract, “the X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject;” Figure 3; paragraph 0045, “FIG. 3 shows the structure for controlling the variable helical scan by a X-ray CT apparatus according to the present embodiment. The X-ray CT apparatus includes a scanning part 110, a CPU unit 121, and a scan-controlling unit 122.”), comprising:
receiving a plurality of detected radiographs from a CT scanner during CT scanning (paragraph 0054, “The pre-scan by the scanning part 110 allows calculation of the CT value of the image formed by the image forming unit 125;” paragraph 0095, “During this pre-scan, the biological signal asynchronization reconstruction unit 129 reconstructs the projection data to reconstruct the image for the pre-scan position Z0 (S24).”); and
beginning reconstruction of one or more of the detected radiographs before all of the detected radiographs are acquired (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” paragraph 0095, “During this pre-scan, the biological signal asynchronization reconstruction unit 129 reconstructs the projection data to reconstruct the image for the pre-scan position Z0 (S24).”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein beginning reconstruction of the one or more radiographs is during CT scanning (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” paragraph 0095, “During this pre-scan, the biological signal asynchronization reconstruction unit 129 reconstructs the projection data to reconstruct the image for the pre-scan position Z0 (S24);” the pre-scan is read as part of the CT scanning).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein CT scanning comprises acquiring the one or more radiographs (paragraph 0049, “The margin is, in a conventional X-ray CT apparatus, set to ensure the emission of X-rays for the BPview to the starting edge position of the reconstruction area of the image while continuously moving the scanning position in an axis of the subject to be examined's body via a helical scan. BPview refers to the number of views required to reconstruct an image, which is the number of X-ray emissions for the predetermined angular range;” paragraph 0075, “The X-ray tube 111b generates X-rays;” scans, as generated from the CT apparatus are read as radiographs acquired by the CT scanning as claimed).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein reconstruction is performed during scanning (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein reconstruction of each of the one or more radiographs is performed in the sequence received (paragraph 0084, “This CPU unit 121 allows a pre-scan-determining unit 121a and a sequence-creating unit 121b to work.  Also, the CPU unit 121, in reconstructing a volume image, segments the obtained projection data into an area reconstructed in synchronization with the body and an area reconstructed in asynchronization with the body,”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein reconstruction of each of the one or more radiographs is performed upon receipt (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” paragraph 0049, “The margin is, in a conventional X-ray CT apparatus, set to ensure the emission of X-rays for the BPview to the starting edge position of the reconstruction area of the image while continuously moving the scanning position in an axis of the subject to be examined's body via a helical scan. BPview refers to the number of views required to reconstruct an image, which is the number of X-ray emissions for the predetermined angular range.”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein reconstruction of the radiograph is performed immediately after its acquisition (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” Figure 20, S85; paragraph 0022, “The second embodiment of the present invention, first stores transmission data of the subject to be examined obtained by a continuous single helical scan and the biological signal data of the subject to be examined obtained during said helical scan in a correlated way. Then, the transmission data is segmented into a first transmission data that corresponds to the area to be reconstructed in synchronization with said biological signal and the second transmission data that corresponds to the area to be reconstructed in asynchronization with said biological signal”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein reconstruction begins before scanning is complete (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” paragraph 0095, “During this pre-scan, the biological signal asynchronization reconstruction unit 129 reconstructs the projection data to reconstruct the image for the pre-scan position Z0 (S24);” the pre-scan is read as part of the CT scanning, and thus reconstruction begins prior to completion of scanning).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein reconstruction begins before all radiographs are received by the computer-implemented method (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” paragraph 0052, “By running a control program stored in the external storage unit, a pre-scan determining unit 121a and a sequence-creating unit 121b are enabled.”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein a reconstructed volume is available immediately after scanning of the object completes (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” Figure 20, S85; paragraph 0022, “The second embodiment of the present invention, first stores transmission data of the subject to be examined obtained by a continuous single helical scan and the biological signal data of the subject to be examined obtained during said helical scan in a correlated way. Then, the transmission data is segmented into a first transmission data that corresponds to the area to be reconstructed in synchronization with said biological signal and the second transmission data that corresponds to the area to be reconstructed in asynchronization with said biological signal”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein reconstruction is performed in parallel with scanning (paragraph 0095, “During this pre-scan, the biological signal asynchronization reconstruction unit 129 reconstructs the projection data to reconstruct the image for the pre-scan position Z0 (S24);” the pre-scan is read as part of the CT scanning, and thus reconstruction begins prior to completion of scanning meaning that they are operating in parallel).
Regarding independent claim 14, the rejection of claim 1 applies directly. Additionally, Noshi further discloses a system for CT reconstruction (Figure 3; abstract, “the X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject”), comprising:
a processor (Figure 3, element 121, “CPU Unit”);
a computer-readable storage medium comprising instructions executable by the processor (paragraph 0052, “By running a control program stored in the external storage unit, a pre-scan determining unit 121a and a sequence-creating unit 121b are enabled.”) to perform steps of claim 1 (see claim 1).
Regarding dependent claim 16, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
Regarding dependent claim 17, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 
Regarding dependent claim 18, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 
Regarding dependent claim 19, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 
Regarding dependent claim 20, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding dependent claim 21, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 7 applies directly. 
Regarding dependent claim 22, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 8 applies directly. 
Regarding dependent claim 23, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 9 applies directly. 
Regarding dependent claim 24, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 10 applies directly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noshi as applied to claim 1 above, and further in view of WO 2019/183584 (hereinafter Fuchs).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Noshi fails to explicitly disclose wherein a radiograph is discarded after its reconstruction.
However, Fuchs discloses disclose wherein a radiograph is discarded after its reconstruction (paragraph 0156, “This may result in an increase from 98,000 two-dimensional images 1010 to 294,000 set of two-dimensional images 1014, with some of the two-dimension images discarded.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fuchs in order to reconstruct biomedical images based on feature maps (abstract).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Noshi further discloses wherein CT reconstruction comprises filtering one or more of the pluralities of detected radiographs and using the filtered radiographs to determine one or more geometric parameters (paragraph 0062, “As a result, the reconstructed images are generally filtered at the end of the reconstruction process. In the case of ML methods, regularization can be used to reduce the fitting noise in the reconstructed images”).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noshi as applied to claim 14 above, and further in view of U.S. Publication No. 2014/0093030 to Mukumoto et al. (hereinafter Mukumoto).
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, Noshi further discloses begin performing reconstruction of one or more of the detected radiographs before all of the detected radiographs are acquired (abstract, “The X-ray CT apparatus that performs a scan after a pre-scan, comprising a reconstruction part reconstructing the pre-scan image of said subject to be examined from transmission data detected by said detector during said pre-scan, and also reconstructing the scan image of said subject to be examined from the transmission data detected by said detector during said scan;” paragraph 0095, “During this pre-scan, the biological signal asynchronization reconstruction unit 129 reconstructs the projection data to reconstruct the image for the pre-scan position Z0 (S24);” the pre-scan is read as part of the CT scanning).	Noshi fails to explicitly disclose as further recited, however Mukumoto discloses further comprising one or more graphics processing units, wherein beginning reconstruction comprises the processor providing the one or more graphics processing units with the plurality of detected radiographs and instructions executable by the one or more graphics processing units (paragraph 0089, “By the way, the scanning-control unit 41, the processing unit 42, the display controller 43 and the control unit 47 may comprise such processing units as CPUs (Central Processing Units), GPUs (Graphic Processing Units), or ASICs (Application Specific Integrated Circuits);” paragraph 0219, “The control unit 410, the scanning-control unit 420 and the processing unit 430 are configured to include, for example, processors and storage devices. For the processors, for example, CPUs, GPUs or ASICs are used, and the storage devices comprise, for example, ROM, RAM, and HDDs. The storage devices store computer programs, which are compiled for execution of the functions of all parts of the X-ray CT system 100.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mukumoto in order to display CT images in which a subject is experiencing a cyclic motion (abstract).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2005312970 discloses a method for reconstructing an image particularly during partial spiral scanning with reduced dose.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668